Chief Justice Sharswood
delivered the opinion of the court, October 2d 1882.
It is too late now to raise the question whether the statute 22 and 23 Car. II., c. 9, and 8 and 9 William III., c. 11, are in force in this state. The report of the judges, frequent recognition in the opinions of this court, if not direct decisions and uniform practice have settled it. The refusal of the certificate is not the subject of review in this court. We affirm this judgment upon the opinion of the learned judge in the court below.
Judgment affirmed.